DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The abstract and the specification (page 1, line 34; page 2, line 34; page 25, line 29) states, “electric acoustic signal is supplied a stimulation electrode”) which should read “electric acoustic signal is supplied to a stimulation electrode” or similar language.
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claims 1 and 8 state, “electric acoustic signal is supplied a stimulation electrode”) which should read “electric acoustic signal is supplied to a stimulation electrode” or similar language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 6, 7, 8, 13, and 20 recite an active grounding procedure, but there are no details on what this procedure is nor how the processor performs this procedure.  Claims 2-5, 9-12, and 14-19 inherit this deficiency.
Further, claims 1, 8, and 14 include an input portion to “provide the electrical acoustic signal” which is unclear because there is no disclosure of where the signal is provided.  The processing portion in the same claim processes the signal, but it is unclear how this portion receives the electrical acoustic signal.  Claims 2-7, 9-13, and 15-20 inherit this deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 7-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mouine et al (US 2004/0082980 A1, hereinafter “Mouine”) in view of Schulman et al (US 5,522,865, hereinafter “Schulman”)
Regarding claims 1 and 8, Mouine discloses a hearing device and a method for its use with a cochlear implant system configured to improve or augment a hearing capability of a user (par 0049), comprising an input portion configured to receive, as a stimulus, an acoustic signal, to convert the acoustic signal into an electrical acoustic signal and to provide the electrical acoustic signal (fig 1; pars 0005-0008; 0062-0063), a processing portion configured to process the electrical acoustic signal and to conduct an active grounding procedure (pars 0059; 0061-0063), an implant portion configured to be implantable at least partially in a cochlea of the user and comprising a plurality of operation electrodes for electrically stimulating different frequency ranges (pars 0007; 0085-0086; 0138; 0142), and a reference electrode (par 0056), wherein the plurality of operation electrodes are driven by the processing portion on the basis of the electric acoustic signal (pars 0091; 0106; 0142), wherein the processing portion further comprises an electrode state setting section configured to set the plurality of operation electrodes into one of a high impedance state, a grounded state and a stimulating state 
Mouine, however, does not explicitly disclose that the reference electrode includes at least one external electrode being grounded and implantable outside the cochlea of the patient.  Schulman is analogous art with regard to control methods known for use with an implantable tissue stimulator (including cochlear stimulators (col 2, ln 61-col 3, ln 4).  Schulman discloses the use of a reference electrode including at least one external electrode being grounded and implantable outside the cochlea of the patient (col 7, ln 15-23; col 9, ln 51-63; figure 2, elements 48 and 92 such that the indifferent electrode is a separate feature from the stimulation electrode array capable of implantation somewhere else than the cochlea) as known in the art.  Applied to the invention of Mouine, the features of Schulman provide means for a reference electrode part including at least one external electrode being grounded and implantable outside of 
Regarding claims 2 and 9, Mouine discloses the processing portion further comprises an operation mode determining portion configured to determine in which operation mode the cochlear implant system currently is or to estimate in which operation mode the cochlear implant system is going to be in a predetermined time period (pars 0059; 0066-0070; 0086; 0104-0106), wherein a processing for the determination of the operation mode considers at least one parameter of a property of an input electrical acoustic signal, an implantation state of the plurality of operation electrodes, a functional state of each of the plurality of operation electrodes, an instruction input into a configuration setting, and an entering into a low power operation mode (pars 0059; 0066-0070; 0086; 0104-0106).
Regarding claims 3, 10, and 16, Mouine discloses the operation mode of the cochlear implant system comprises at least one of: a steering mode related to a situation where a current flow is to be directed to a specific part of the cochlea by steering an electrical field using an asymmetrical setting of operation electrodes into the grounded state and a virtual electrode mode related to a situation where a current flow 
Regarding claims 4 and 11, Mouine discloses the electrode state setting pattern determining section is configured to select as an electrode state setting pattern at least one of: in case the operation mode of the cochlear implant system is the steering mode, an electrode state setting pattern causing to set at least one of the plurality of operation electrodes into the stimulated state according to the electrical acoustic signal, to asymmetrically set at least two of the plurality of operation electrodes being located on one side of the stimulated electrode into the grounded state, and to set the remaining electrodes of the plurality of operation electrodes into the high impedance state(pars 0057-0059) or in case the operation mode of the cochlear implant system is the virtual electrode mode, an electrode state setting pattern causing to set at least one of the plurality of operation electrodes into the stimulated state according to the electrical acoustic signal, to set each electrode of the plurality of operation electrodes being located on one side of the stimulated electrode towards the distal end of the implant portion into the grounded state, and to set the electrodes of the plurality of operation electrodes being located on the other side of the stimulated electrode into the high impedance state (pars 0057-0059).
Regarding claim 7, Mouine discloses the processing portion comprises at least one processing circuitry (par 0053, 0055), and at least one memory for storing instructions to be executed by the processing circuitry (pars 0057, 0061), wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, cause the processing portion to conduct the active grounding 
Regarding claim 14, Mouine discloses a computer program product for a computer, including software code portions for performing the steps of claim 8 when said product is run on the computer (par 0059; 0072; 0075).  Please refer to the rejection of claim 8 above over Mouine in view of Schulman for full details of the rejection of claim 8 which are further applied here in the rejection of instant claim 14.
Regarding claim 15, Mouine discloses the computer program product includes a computer-readable medium on which said software code portions are stored, and/or the computer program product is directly loadable into the internal memory of the computer and/or transmittable via a network by means of at least one of upload, download and push procedures (par 0059; 0072; 0074-0075; 0078).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799